Citation Nr: 0729896	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-02 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture of the left maxilla, with temporomandibular joint 
dysfunction (TMJD). 

2.  Entitlement to a compensable evaluation for a left knee 
disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder.  

4.  Entitlement to an evaluation in excess of 10 percent for 
pes planovalgus of both feet. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from May 1985 to August 1985, 
and from January 1988 to November 1993. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying the increased rating claims on appeal.  
The appeal also arises from a February 2002 RO rating 
decision which, in pertinent part, denied service connection 
for residuals of fracture of the left maxilla, with TMJD.  

In May 2003 the veteran testified before a Hearing Officer at 
the RO, and a transcript of that hearing is contained in the 
claims folder.  

In January 2005 the Board remanded the current claims on 
appeal.  The Board, in the Introduction to that decision and 
remand, noted that the veteran appeared to raise several 
additional service connection claims; the Board then also 
noted that some of these same conditions had been addressed 
(and denied) by the RO as disabilities claimed as due to 
undiagnosed illness.  (The RO's February 2004 decision 
addressed the undiagnosed illness claims.)  Specifically, the 
veteran's authorized representative, in an October 2004 
Informal Hearing Presentation (IHP), may have raised issues 
of entitlement to service connection for nasal obstruction 
due to assaults in service, noting that this was identified 
as potentially addressed upon VA examination in July 2001.  
That IHP may have also raised claims for service connection 
for headaches and a left eye tic, as due to the veteran's 
service-connected residuals of zygomatic arch fracture.  The 
Board, in that Introduction, noted that it was unclear 
whether the veteran intended to pursue these claims, and 
accordingly referred them to the RO "for adjudication as 
appropriate."  Because the RO has yet to address these 
issues following the Board's remand, they are again referred 
to the RO for any appropriate action.  


FINDINGS OF FACT

1.  Following appropriate notice to his last known address of 
record, with appropriate notice of consequences of his 
failing to appear, and without good cause shown for failure 
to appear, the veteran in January 2006 failed to appear for 
examination(s) scheduled to assess the current condition of 
his service-connected left knee disorder, right knee 
disorder, and pes planovalgus of both feet for purposes of 
determining whether his disability ratings should be 
adjusted, and to also assess whether he has residuals of 
fracture of the left maxilla and/or TMJD.

2.  The preponderance of the evidence of record is against a 
finding that the veteran has residuals of a fracture of the 
left maxilla, or that he has TMJD which developed in service 
or is otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  Entitlement to an increased evaluation for a left knee 
disorder is denied as a matter of law.  38 C.F.R. § 3.655(a), 
(b) (2007).  

2.  Entitlement to an increased evaluation for a right knee 
disorder is denied as a matter of law.  38 C.F.R. § 3.655(a), 
(b) (2007).  

3.  Entitlement to an increased evaluation for bilateral pes 
planovalgus is denied as a matter of law.  38 C.F.R. 
§ 3.655(a), (b) (2007).  


4.  Neither residuals of a fracture of the left maxilla nor 
TMJD was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the veteran filed his claims, with his authorized 
representative's assistance, in July 1999.  A VCAA letter was 
sent in April 2001 to the address provided in that claim.  
The letter was returned by the Post Office as undeliverable, 
and the RO then attempted a different address.  It appears 
that the Post Office also returned that letter as 
undeliverable.  Hence, due to the veteran's failure to 
provide a current address for receipt of mail, VCAA notice 
could not be afforded him prior to the appealed October 2001 
and February 2002 RO rating actions.  Following the Board's 
remand 

of the appealed issues, a VCAA notice letter was sent in 
March 2005, to a more recent address of record, which address 
was provided by the veteran in August 2002.  That letter was 
not returned by the Post Office and must be presumed to have 
reached the veteran.  See Saylock v. Derwinski, 3 Vet. App. 
394 (1992) (presumption of administrative regularity in 
government functions).  Subsequent to that notice, a 
supplemental statement of the case (SSOC) was issued in March 
2006, readjudicating the appealed claims.  Even if VCAA 
notice is not complete until after the initial decision, such 
a timing error can be cured by subsequent readjudication of 
the claim, as in a statement of the case (SOC) or SSOC.  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).
 
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Regarding the veteran's claims for increased evaluations for 
service-connected left and right knee disorders and bilateral 
pes planovalgus, the pertinent facts - that the veteran 
failed to appear for scheduled hearings in 2005 and 2006 
without good cause shown despite appropriate notice of those 
pending examinations at his last known address of record, and 
that he was afforded appropriate notice of the consequences 
of his failure to appear - are not in dispute.  The veteran's 
representative in an August 2007 IHP acknowledged that the 
claims were denied due to the veteran's failure appear for 
scheduled examinations.  The representative then noted that 
it had also been unsuccessful in contacting the veteran.  
Under these circumstances, as a matter of law the increased 
rating claims must be denied for failure to appear for the 
scheduled examinations to evaluate those claimed disorders.  
38 C.F.R. § 3.655(a),(b); see Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Because those claims are denied as a matter of 
law and the facts pertinent to that basis of denial are not 
in dispute, there is no reasonable possibility that further 
notice and assistance including pursuant to the VCAA, would 
further those claims.  Hence, sufficiency of VCAA notice and 
development as to those claims need not be discussed further. 

In the March 2005 VCAA notice letter, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
for service connection for residuals of fracture of the left 
maxilla and/or TMJD under the VCAA, and the effect of this 
duty upon that claim.  The letter informed of the bases of 
review for the claim.  Also by that letter, the veteran was 
requested to submit any evidence he might have, in 
furtherance of his claim.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, the March 2005 VCAA notice letter requested that the 
veteran advise of any VA and/or private medical sources of 
evidence pertinent to his claims, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.
 
VA and service medical records have been obtained and 
associated with the claims folder.  The veteran indicated 
that he only received treatment at VA facilities, and did not 
indicate any sources of private treatment.  The veteran was 
informed by the appealed rating actions, by a November 2002 
SOC, and by September 2003 and March 2006 SSOCs, of evidence 
obtained in furtherance of his claim, and hence he was 
implicitly informed of evidence not obtained.  

The Board notes that development (including VA development 
assistance) of the claim for service connection for residuals 
of fracture of the left maxilla and/or TMJD was limited by 
the veteran's repeated failure to appear for scheduled 
examinations, without good cause shown.  The Board has 
accordingly decided the claim based on the evidence of 
record, pursuant to 38 C.F.R. § 3.655(a), (b).  The 
implications of the veteran's failure to appear may have 
ultimately extended to the Board's denial of the veteran's 
claim by this decision.  This outcome does not negate the 
Board's conclusion here that appropriate notice and 
development assistance including pursuant to the VCAA was 
provided in this case.  The Board notes in this regard that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, while VA does have a duty to assist the veteran 
(appellant) in the development of a claim, that duty is not 
limitless.  In the normal course of events, "it is the 
burden of the veteran to keep VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

The veteran and his authorized representative were afforded 
appropriate opportunity to address the service-connection 
claim, and did so by written submissions as well as by 
testimony at a hearing before an RO Hearing Officer in May 
2003.  The veteran had also requested a hearing before a 
Veterans Law Judge of the Board, and one was scheduled to be 
held at the RO in September 2004, with the veteran afforded 
appropriate notice to his most recent address of record in 
July 2004.  However, he failed to appear for that Board 
hearing without good cause shown, and he has not subsequently 
requested a further opportunity for a Board hearing.  There 
is no indication that the veteran expressed a further desire 
to address his claim which has not been fulfilled.  

The Board is also satisfied that development requested in the 
January 2005 remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As instructed in 
the remand, appropriate notice was afforded the veteran, and 
appropriate efforts were made to afford him a VA examination 
in furtherance of his claim, as already discussed.  The RO 
then appropriately reviewed the claim by a March 2006 SSOC. 

By the March 2006 SSOC, the veteran was informed of evidence 
obtained in furtherance of his claim and evidence that may 
yet further his claim.  This "post-decisional" document 
issued subsequent to the issued VCAA notice letter meets the 
requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that a May 2006 letter to the 
veteran contained the information mandated by Dingess.
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Consideration for Failure to Appear for a VA Examination 

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such an examination, action shall be 
taken in accordance with 38 C.F.R. § 3.655(a), (b).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record.  Id.  When a claimant fails 
to report for an examination scheduled in connection with any 
other type of claim, inclusive of a claim for an increased 
rating, the claim shall be denied.  Id.

III.  Claims  for Increased Ratings for Left Knee Disorder, 
Right Knee Disorder, and Bilateral Pes Planovalgus

The veteran contends that his left knee disorder, right knee 
disorder, and bilateral pes planovalgus are of greater 
severity than is reflected in the respective zero percent, 10 
percent, and zero percent ratings assigned for these 
disorders.  In the course of this appeal, the Board found 
that the record was inadequate to rate these disorders, and 
accordingly remanded these claims to afford the veteran VA 
examination of these disabilities.  Littke v. Derwinski, 1 
Vet. App. 90 (1990) (duty to assist includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment). While the 
veteran was first afforded a round of VA examinations for 
these disabilities in August 2005 for which he failed to 
appear, a letter notifying him of these examinations was not 
documented in the record. 

Accordingly, a further round of VA examinations was scheduled 
for January 2006, and a letter notifying him of pending 
examinations was sent to the veteran in August 2005 at his 
last known address of record.  The veteran's most recent 
address of record was correctly typed onto the August 2005 
letter, and that letter was not returned by the Postal 
Service as undeliverable.  The veteran therefore must be 
presumed to have received it, and must be presumed to have 
been appropriately notified of the VA examinations scheduled 
in furtherance of his claims.  The principles of 
administrative regularity dictate a presumption that 
government officials have properly discharged their official 
duties in scheduling these examinations.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  There is no evidence 
presented to rebut the presumption of regularity.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (clear evidence 
to contrary required to rebut presumption of regularity).  
The veteran's representative, in an August 2007 Informal 
Hearing Presentation (IHP) noted the RO's issuance of the 
March 2006 SSOC denying the veteran's claims for failure to 
report for VA examination.  The representative noted that the 
address used by the RO was the most recent one it had, and 
representative then further reported that it had also been 
unsuccessful in its own attempts to contact the veteran. 

The Board notes in this regard that while the VA does have a 
duty to assist the veteran in the development of a claim, 
that duty is not limitless and, as noted above, he has an 
obligation to keep VA apprised of his address.  Hyson, supra.

In the case at hand the implications of the veteran's failure 
to cooperate and appear for scheduled examinations are 
greater than mere loss of an opportunity to assist in 
development of the claims.  Rather, as noted, the law 
dictates that the claims must be denied due to the veteran's 
failure to appear for the scheduled examinations, where, as 
here, correct notice of these pending examinations was given 
and good cause has not been shown for the veteran's failure 
to appear for the examinations.  38 C.F.R. § 3.655(a), (b).  
Therefore, the veteran's claims of entitlement to increased 
evaluations for a left knee disorder, a right knee disorder, 
and bilateral pes planovalgus must be denied as a matter of 
law.  See Sabonis v. Brown, supra.

IV.  Claim for Service Connection for Residuals of Fracture
of Left Maxilla, with TMJD
 
Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Service medical records reveal that in April 1989 the veteran 
was treated for separation of his left zygomatic complex as a 
result of a blow to the left zygomatic orbit area.  He 
underwent surgery, with open reduction of the left zygomatic 
complex with wire stabilization, and open reduction of a 
zygomatic arch fracture.  As part of this surgery, intraoral 
procedures were required:  "Circumdental wires were passed 
around the maxillary and mandibular left and right first 
premolars and the dentition was then placed in 
maxillomandibular fixation."  The veteran was hospitalized 
between April 25, 1989, and June 2, 1989, and no untoward 
events were noted during the hospital course.

Service dental treatment records show some treatment for 
temporomandibular dysfunction (TMD) or TMJD between June 1992 
and August 1992, with crepitus, popping, and soreness noted.  
Treatment included use of a bite guard at bedtime.  Service 
medical and dental records did not note further difficulties 
thereafter.  

At a March 1994 VA dental examination for compensation 
purposes, the veteran reported that following his fracture of 
the zygomatic arch in service, he noticed popping of his jaw 
more, and so in service he had his bite adjusted and a bit 
guard fabricated.  However, he reported that the jaw 
condition still persisted.  He complained of jaw popping with 
some discomfort.  The examiner found normal facial symmetry, 
mandible opening within normal limits, popping of the jaw 
felt with hand pressure over the temporomandibular joints 
bilaterally, and normal appearing teeth occlusion.  The 
examiner noted that the veteran's zygoma fracture on the left 
was well reduced.  He opined that there was only a slight 
possibility that the left side zygoma fracture contributed to 
a greater severity of the temporomandibular problem, which 
had reportedly pre-dated the zygoma fracture.  

Most recent pertinent records include a VA dental examination 
for compensation purposes in April 2001.  The examiner 
reviewed the veteran's records, and noted his history of 
fracture of the zygomatic arch in service.  Examination 
revealed clicking and popping of the temporomandibular joint.  
There was no evidence of occlusal trauma or loss of 
masticatory function, with no loss of range of motion.  The 
veteran reported a history of bruxism at night, and also 
reported being under stress and often awaking with clenched 
teeth.  In a January 2002 addendum the dental examiner 
opined, based on the complete healing of the zygoma injury as 
shown on X-ray, that the veteran's TMJ symptoms were not 
related to that in-service injury.  

At a July 2001 VA examination of the veteran's bones for 
compensation purposes, the question of fracture of the left 
maxilla in service or residuals thereof, was to be addressed.  
The veteran then reported that since the in-service fight in 
1989, he had occasional pain in the zygomatic region, but 
also occasional pain in the maxillary region.  He also 
reported that since the fight he had difficulty opening his 
mouth and eating due to stiffness in his jaw.  His current 
complaints included difficulty opening and closing his mouth, 
and a clicking, painful sensation.  Upon physical 
examination, the examiner noted tenderness in the maxillary 
region and a loud clicking of the jaw bilaterally.  The 
examiner diagnosed fracture of facial bones, zygoma and 
maxillary regions, with intermittent residual symptoms.  

July 2001 X-rays of the left zygomatic region were normal, 
though metallic sutures were present.  

July 2001 X-rays of the mandibular region showed a 
"[q]uestion of some possible limited anterior translation of 
the left mandibular condyle."  Evidence of past fracture of 
the mandible was not noted.  

Upon a November 2002 VA hospitalization to evaluate multiple 
complained of conditions, a sleep study was performed, and 
teeth grinding (bruxism) was noted during the study.  While 
this bruxism was noted to potentially cause damage to oral 
structures, the bruxism was not itself linked to the 
veteran's left maxilla fracture, and no residuals of in-
service injury were noted.  

At his May 2003 RO hearing, the veteran testified that in 
service a fellow soldier struck him in the head with his 
fist, "crushing my zygomatic arch, and fracturing down to 
the rest of the cheek bone."  (Hearing transcript, page 3).  
The veteran contended that he has had difficulty chewing 
since that time, as well as locking up of his mouth, so that 
he either cannot open it or cannot close it.  He also 
testified that he had pain extending from the top of his 
eyebrow to his jaw hinge.  He added that he also experienced 
a dull aching in the area with weather changes, as well as 
spontaneous occasional sharp pain.  He testified that he was 
currently receiving treatment for his condition at the 
Albuquerque VAMC.

Also at the hearing, the veteran reported that in 1992 he 
received treatment in Denver, with grinding down his teeth to 
remedy a dental problem.  The veteran conceded that the 
dentist who treated him did not relate his problem with his 
teeth to the old injury to his zygomatic arch.  The veteran 
explained that he had been in school and under a lot of 
pressure, and apparently had been grinding his teeth at 
night, necessitating the dental treatment.

Recent VA treatment records (in the years from 2003 to the 
present) have shown complaints of significant generalized 
pain, but without specific pain complaints referable to the 
maxilla, and without assessments of treating medical 
personnel regarding any condition of the left maxilla or TMD 
or TMJD.  

The Board notes that the assessment from the July 2001 VA  
examination of the veteran's bones for compensation purposes 
is not cognizable to support the proposition that the veteran 
fractured or otherwise injured his maxilla in service or had 
residuals of such an injury, for two reasons.  First, there 
is no evidence that the examiner reviewed the claims folder, 
since the examiner accepted the veteran's self-reported 
history of fracture of the left maxilla, without reviewing 
the medical record from service or observing that no such 
fracture was documented from service.  Second, there is no 
corroborating medical record to support the proposition the 
veteran fracture his left maxilla in service, on which the 
July 2001 bones examiner's opinion may be based.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

Hence, the claims folder presents no cognizable medical 
opinion etiologically relating the veteran's zygomatic injury 
in service, or his service periods generally, to his TMJD 
noted upon VA examination in 2001.  The veteran did not 
appear for more recently scheduled VA examinations in 2005 
and 2006.  Hence, there remains an absence in the record of 
any evidence of continuity of TMJD from service to the 
present, other than the veteran's own contentions, with no 
corroborating evidence of TMJD or other temporomandibular 
condition continuing from service to the veteran's VA 
examination in March 1994, or from that examination to the 
more recent VA examinations in April and July of 2001, or 
from those 2001 examinations to the present.  Notes from the 
VA hospital treatment in 2002 suggests that the more recent 
TMJD may be related to the veteran's bruxism, with the 
veteran acknowledging being under a lot of stress and awaking 
with clenched teeth.  There is also no evidence - beyond the 
veteran's most recent contentions - of current TMJD, the most 
recent independent evidence dating from 2002.  Thus, while 
the veteran contends that he has had difficulties opening his 
jaw since his zygomatic injury in service, such a continuity 
of symptoms is not corroborated by medical or other 
independent records.  There is also no cognizable medical 
evidence of fracture of the mandible in service, with only 
the veteran's lay contentions to any relevant degree 
supportive of that claim.
 
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau, Buchanan, 
supra.

The Board notes that in some instances a disorder of the jaw 
may be discerned by a layperson, based on audible or sensory 
clicking or popping, or difficulty with use of the jaw, or 
aching or pain, as this veteran has alleged.  However, in 
this case there a significant question of continuity of 
symptoms not answered by the veteran's own statements and not 
otherwise supported by the record.  Although the veteran 
contends that he had jaw difficulties, or an increase in jaw 
difficulties, since the zygomatic fracture in 1989, service 
medical records do not show complaints or treatment for TMD 
or TMJD except for a few months in 1992.  The records of 
treatment from the hospitalization following the zygomatic 
fracture in 1989 are entirely silent for any maxillary 
difficulties, and service medical records between 1989 and 
May 1992 are similarly silent.  Thus, the veteran's history 
is inconsistent with the scant medical records that are 
present and would be expected to support that lay history.  

Further, service medical records also do not document a 
mandibular fracture, and the Board concludes that a 
mandibular fracture so slight as to not require medical 
treatment could not be differentiated by a layperson from 
other pain-related disability of the jaw.  Espiritu; 
Jandreau.  

The veteran has variously contended that his jaw difficulties 
increased with the zygomatic fracture incident, or began with 
that incident, but medical opinions are to the contrary.  A 
March 1994 VA dental examiner opined that aggravation by the 
zygomatic fracture was unlikely, and the July 2001 VA dental 
examiner similarly opined that it was unlikely that the 
veteran's TMJD was causally related to his zygomatic fracture 
in service.  This question of medical causation or medical 
aggravation is beyond lay knowledge, and hence the veteran's 
opinions as to such causation are not probative.  Espiritu; 
Jandreau.  Thus, the weight of cognizable evidence is against 
a link between the zygomatic fracture in service and any 
current TMJD, based on causation or aggravation.  38 C.F.R. 
§ 3.303.  

The remaining question as to whether the veteran has chronic 
TMJD which developed in service or which has continued from 
service to the present time, is clouded by the noted absence 
of medically documented continuity of TMJD from service to 
the present, and absence of a medical opinion addressing 
questions of chronicity of TMJD beginning in service or 
continuity from service to the present.  The absence of such 
corroborating medical evidence precisely called for a VA 
examination and medical opinion.  Unfortunately, as noted, 
the veteran failed to appear for VA examinations in 2005 and 
2006, despite appropriate notice and without good cause shown 
for his failure to appear.  We recognize that this original 
claim is to be decided based on the evidence of record where 
the veteran failed to appear for a necessary, scheduled VA 
examination.  38 C.F.R. § 3.655(a), (b).  However, in this 
case, the examination was ordered precisely because the 
evidentiary record was deemed too ambiguous, and their 
absence leaves the record devoid of links between service and 
current disability necessary to support the claim.  

The veteran's contentions of continuity of symptoms since his 
zygomatic fracture in service are somewhat contradicted by 
the absence of records of service treatment, as noted.  
Pertinent post-service VA examinations for compensations 
purposes that were conducted, as detailed above, are to the 
effect that it is unlikely that the veteran had a fracture of 
the left maxilla in service, or that the in-service zygomatic 
fracture caused or aggravated any temporomandibular 
condition.  Post-service VA treatment records show no 
treatments for TMJD in years immediately following service.  
The March 1994 VA dental examiner did no find chronic TMJD at 
that time, and did not establish that the TMJD continued from 
service.  Subsequent medical records, as discussed, do not 
establish ongoing TMJD from service to the present, and do 
not establish current TMJD.  The veteran has reported 
receiving all treatment at VA facilities, but obtained VA 
treatment records do not reflect ongoing treatment for TMJD.  
The Board accordingly finds that the veteran's self-reported 
and uncorroborated history of such continuity may be afforded 
little weight, and is outweighed by the absence of medical 
evidence of either maxillary fracture chronic TMD or TMJD in 
service, or of ongoing TMD or TMJD since service.  

Hence, the Board finds that the preponderance of the evidence 
is against a maxillary fracture having occurred in service, 
and is against the presence of current TMJD causally linked 
to service or continuing from service to the present time.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for residuals of fracture of the 
left maxilla and/or TMJD.  38 C.F.R. § 3.303.

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of fracture of the left 
maxilla and/or TMJD is denied. 
 
An increased evaluation for a left knee disorder is denied. 

An increased evaluation for a right knee disorder is denied.

An increased evaluation for bilateral pes planovalgus is 
denied.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


